In an action to recover damages for personal injuries, etc., the defendant Town of Huntington appeals, as limited by its brief, from so much of an order of the Supreme Court, Suffolk County (Underwood, J.), entered January 19, 2001, as denied its cross motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs to the plaintiffs.
The Supreme Court properly denied the appellant’s cross motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against it, as it failed to establish its prima facie entitlement to judgment as a matter of law based on the doctrine of qualified immunity. The appellant’s contention that it was not required to establish its prima facie entitlement to judgment as a matter of law is without merit (see, Boyd v Trent, 262 AD2d 260, 261; Durrett v Town of Brookhaven, 268 AD2d 405; Appelbaum v County of Sullivan, *318222 AD2d 987, 989). S. Miller, J. P., Friedmann, Adams and Cozier, JJ., concur.